 


109 HR 1688 IH: Sportsmanship in Hunting Act of 2005
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1688 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mr. Farr (for himself, Mr. Shays, Mr. Leach, Mr. Weiner, Mr. Van Hollen, Mrs. Maloney, Ms. Lee, Mr. Blumenauer, Mr. McDermott, Mrs. Capps, Mr. Moran of Virginia, Mr. Evans, Ms. Woolsey, Mr. Rangel, Mr. Nadler, Mr. Engel, Mr. Honda, Mr. DeFazio, Mr. Grijalva, Mr. George Miller of California, and Ms. Solis) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to prohibit certain interstate conduct relating to exotic animals. 
 
 
1.Short titleThis Act may be cited as the Sportsmanship in Hunting Act of 2005. 
2.Transport or possession of exotic animals for purposes of killing or injuring them 
(a)In generalChapter 3 of title 18, United States Code, is amended by adding at the end the following: 
 
49.Exotic animals 
(a)ProhibitionWhoever, in or affecting interstate or foreign commerce, knowingly transfers, transports, or possesses a confined exotic animal, for the purposes of allowing the killing or injuring of that animal for entertainment or for the collection of a trophy, shall be fined under this title, imprisoned not more than 1 year, or both. 
(b)DefinitionsIn this section— 
(1)the term confined exotic animal means a mammal of a species not indigenous to the United States, that has been held in captivity— 
(A)the majority of the animal’s life; or 
(B)a period of 1 year; and 
(2)the term captivity does not include any period during which an animal lives as it would in the wild— 
(A)surviving primarily by foraging for naturally occurring food; 
(B)roaming at will over an open area of not less than 1,000 acres; and 
(C)having the opportunity to avoid hunters.. 
(b)Conforming amendmentThe table of sections at the beginning of chapter 3 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
49. Exotic animals. 
 
